Washington Mutual Investors Fund 1101 Vermont Avenue, NW Washington, D.C. 20005 Phone (202) 842-5665 Stephanie L. Pfromer Assistant Secretary May 4, 2010 Via EDGAR Ms. Laura Hatch Staff Accountant U.S. Securities and Exchange Commission treet, NE Washington, DC 20549 Re:Washington Mutual Investors Fund, Inc.; File Nos. 002-11051 and 811-00604 Dear Ms. Hatch: This letter is in response to oral comments we received from you on April 27, 2010 to the Fund’s Post-Effective Amendment No. 119 to the Registration Statement under the Securities Act of 1933 and Amendment No. 47 to the Registration Statement under the Investment Company Act of 1940.We appreciate your prompt response to the filing. As requested, the Fund acknowledges: · Should the Commission or the staff, acting pursuant to delegated authority, allow the Fund’s filing to go automatically effective, it does not foreclose the Commission from taking any action with respect to the filing; · The action of the Commission or the staff, acting pursuant to delegated authority, in allowing the filing to go automatically effective, does not relieve the Fund from its full responsibility for the adequacy and accuracy of the disclosure in the filing; and · The Fund may not assert this action as defense in any proceeding initiated by the Commission or any person under the federal securities laws of the United States. Thank you for your consideration of our response to your comments. Should you have any questions, please phone me at (202) 842-5665 or Michael Triessl at (213) 615-4024. Sincerely, /s/ Stephanie L. Pfromer Stephanie L. Pfromer Assistant Secretary
